DETAILED ACTION
Election/Restriction

Distinct Species:
This application contains claims directed to the following patentably distinct species:
A method for acoustically modulating activity of cells comprising a targeted tissue portion of a patient comprising an implantable probe system including a plurality of substrate portions comprising acoustical emitters as in [0004], Figs. 4-15, and claims 1-13;
A method for altering the function of a sensory unit that innervates a targeted tissue portion wherein an acoustical source is configured to be operatively coupled to an exposed surface and exposing the targeted tissue portion to acoustical energy transcutaneously as in [0005], Fig. 2, and claims 14-18.
All citations to the paragraphs as numbered in applicant’s pre-grant publication.
Method A and B include Markush claims 11 and 16, respectively, which, if either species is selected, requires an additional election of one of the species of the Markush claim.
The species are independent or distinct because they correspond to separate embodiments of the invention and recite mutually exclusive characteristics related to the application of the methods. Specifically, species A includes details of an implantable probe, whereas species B is a transcutaneous method. Put another way, species B pertains to operatively coupling the acoustical source to an exposed surface for transcutaneous (i.e., extracorporeal) propagation of acoustical energy to modulate the activity of the cells in the targeted tissue portion, while species A emits acoustical energy from an implanted (i.e., intracorporeal) probe. Further, the at least one acoustical emitter per each substrate portion as in species A is mutually B. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the species have acquired a separate status in the art in view of their divergent subject matter
(b) the species require different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries)
(c) the prior art applicable to one species would not likely be applicable to the other species. 
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 112.
Species A requires searching for implantable probes and its features (e.g., substrates, acoustical emitters, elongate members), while species B requires searching for extracorporeal acoustical sources.






Markush Species Restriction:
Claims that set forth a list of alternatives from which a selection is to be made are referred to as Markush claims, as defined by MPEP § 2117.1  This application contains claims directed to patentably distinct species defined by a large number of Markush combinations, such that there is a serious search and examination burden.  See MPEP § 803.02, which is specific to election of Markush species.  It is clear that the Markush groups claimed are not sufficiently few in number such that no serious burden exists.  Additionally, there is nothing to suggest that the prior art anticipating claim(s) with respect to a single member recited will render the claim obvious under 35 U.S.C. 103 with respect to the other members recited.
The Markush groups in dependent claims 11 and 16 reciting a list of acoustically sensitive transmembrane proteins result in Markush groups considered in combination with their respective parent claims.  Any claim reciting "at least one of the following is true [...]" or "selected from a group consisting of [...]" is indicative of a list of alternatives from which a selection is to be made, and therefore represent Markush groups.
The election of species of Markush groupings is provisional, as set forth in MPEP § 803.02.  The Markush-type claim will be examined fully with respect to the elected species and any species considered to be clearly unpatentable over the elected species.  Currently, there is nothing of record to indicate that the members of the different groups are obvious in view of one another.
If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush-type claim and claims to the elected species shall be rejected, and claims to the nonelected species would be held withdrawn from further consideration.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the species have acquired a separate status in the art in view of their divergent subject matter
(b) the species require different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries)
(c) the prior art applicable to one species would not likely be applicable to the other species. 
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 112.
 If either species A or B is elected, applicant is required under 35 U.S.C. 121 to elect a single disclosed species from the Markush group or a single grouping of patentably indistinct species from the Markush group of claims 11 or 16, respectively, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined between species A and B (and election of a species from the Markush group) even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816.  The examiner can normally be reached on M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY HOEKSTRA can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/REMY C COOPER/            Examiner, Art Unit 3793         

/AMANDA LAURITZEN MOHER/            Primary Examiner, Art Unit 3793                                                                                                                                                                                                                                                                                                                                                                               


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Citing Ex parte Markush, 1925 Dec. Comm’r Pat. 126, 127 (1924).